Citation Nr: 1825227	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for right knee osteoarthritis.  

2.  Entitlement to an initial increased rating in excess of 10 percent for left knee osteoarthritis.  

3.  Entitlement to a rating for total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board takes jurisdiction of the current claim for an increased rating for bilateral knee disability from the April 2009 rating decision.  The Veteran filed a timely response on March 22, 2010 which expressed his dissatisfaction with the April 2009 decision (which he attached to this statement) and a desire to contest the result of the 10 percent rating assignment for his knees.  As that statement was filed prior to March 24, 2015, the formal Notice of Disagreement form was not required at that time and the Board's finds the Veteran's March 2010 communication to be a timely disagreement of the April 2009 rating decision.  Additional rating decisions continuing the 10 percent rating evaluation for each knee disability were issued in September 2010 and January 2012.  A Form VA-9 was filed in November 2014, considered a timely response to the June 2014 statement of the case due to miscommunication.  

The Veteran initially requested a hearing with the Veterans Law Judge, but in a January 2016 statement by his representative, the Veteran waived his right to testify at a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

Generally, disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id. 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Veteran was granted service connection at a 10 percent disability rating for each knee due to osteoarthritis in an April 2009 rating decision.  The Veteran subsequently submitted evidence that he had been granted Social Security Disability benefits due to unemployability in part based on the service-connected bilateral knee condition.  Additionally, the Veteran submitted a letter from a physician dated January 2008 in which the doctor explained that the Veteran's knees have such severe osteoarthritis that he recommended bilateral total knee joint replacement.  The Veteran also submitted a letter dated February 2011 from a friend who described that the Veteran has marked interference with his history of employment as a construction worker due to pain.  At an August 2011 VA examination of the knees, the examiner commented on the functional loss related to the knee condition that the Veteran cannot sit, stand, or walk for prolonged periods, or bend, carry heavy objects, climb ladders, or do anything physical requiring the use of his legs or knees.  Indeed, according to records it appears that the Veteran has not worked since November 2009, the cause for which the Veteran claims is, at least partially, the service-connected bilateral knee condition.  

Although the initial April 2009 rating decision granting service connection for the bilateral knee osteoarthritis rated each knee at a 10 percent rating for limited range of motion with pain, the evidence would support at least a referral for extraschedular consideration of a higher rating given the reference to marked interference with employment and recommendation for total bilateral knee joint replacement.  

As the Veteran asserts that his unemployability relates to his service-connected bilateral knee disabilities, the development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of the other remanded claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).  Further, given the Veteran's assertions and length of time since his most recent compensation and pension examination, the Board is of the opinion that a new VA examination would be probative in ascertaining the severity of his knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  With assistance from the Veteran, determine if there are any outstanding treatment records.  If so, obtain them and associate them with the claims file.  


2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his knee disabilities.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner should identify the current nature and severity of all manifestations of the Veteran's service-connected knee disabilities.  The examiner should record the range of motion of the knees observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

It is also imperative that the examiner comment on any functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's ranges of motion are additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if the Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups. Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up. If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

All opinions expressed should be accompanied by supporting rationale.

3.  Refer the Veteran's claims for higher evaluations for service-connected right and left knee disabilities and entitlement to a TDIU the Under Secretary for Benefits or the Director of Compensation Service for consideration of an extra-schedular rating in the first instance.  

4.  Thereafter, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




